Citation Nr: 1024785	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-06 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for thoracic 
scoliosis, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for low back 
disability, to include chronic lumbosacral strain.

3.  Entitlement to service connection for low back disability, to 
include chronic lumbosacral strain, to include as secondary to 
thoracic scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to September 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2004, a statement of the 
case was issued in January 2006, and a substantive appeal was 
received in February 2006.

The Board observes that the Veteran's February 2006 VA Form 9 
submission indicates a request for a Board hearing.  The Veteran 
was appropriately scheduled for a Board videoconference hearing 
in September 2009; however, this hearing was cancelled by the 
Veteran without any request to reschedule.

For purposes of the following decision, the phrase "low back 
disability" refers to low back disability separate and apart 
from the already service-connected thoracic scoliosis.  

The issues of entitlement to an increased disability rating for 
thoracic scoliosis and entitlement to service connection for low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A September 1989 rating decision denied entitlement to 
service connection for a low back disability; the appellant was 
notified of his appellate rights but did not appeal the decision.

2.  In August 2003, the appellant requested that his claim of 
entitlement to service connection for low back disability be 
reopened.

3.  Certain evidence received since the September 1989 rating 
decision is not cumulative of the evidence of record considered 
at the time of the September 1989 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for low back disability, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision denying service connection 
for low back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the September 1989 rating decision is 
new and material in connection with the petition to reopen the 
claim of entitlement to service connection for low back 
disability, and the Veteran's claim of entitlement to service 
connection for low back disability has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1989 decision, the RO denied the Veteran's claim 
of entitlement to service connection for a low back disability / 
lumbosacral strain.  The September 1989 rating decision does not 
present an entirely clear explanation of the bases of the denial 
at that time.  However, it appears that the RO's review of the 
in-service and post-service medical records at that time revealed 
no evidence of a diagnosed chronic low back disability 
etiologically linked to service.  The Veteran was informed of his 
appellate rights in connection with this September 1989 denial 
when the decision was mailed to him in October 1989.  He did not 
appeal the decision.  The September 1989 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Claims which are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed.Cir. 1998).

In August 2003, the appellant submitted a request to reopen the 
claim of entitlement to service connection for a low back 
disability.  In a May 2004 rating decision, the RO denied the 
petition to reopen the claim, finding no new and material 
evidence.  The January 2006 statement of the case again 
characterized the claim as not reopened due to the absence of new 
and material evidence.  A November 2006 supplemental statement of 
the case is unclear as to whether new and material evidence was 
found to reopen the claim, but does appear to discuss the issue 
on the merits while denying the claim.  In any event, the Board 
is not bound by the RO determination and must nevertheless 
consider whether new and material evidence has been received to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
September 1989 RO rating decision is the most recent final 
disallowance of the claim involving entitlement to service 
connection for a low back disability.

The definition of 'new and material evidence' as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed.Reg. 45630 (2001) (codified as amended at 38 
C.F.R. § 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id. As the 
appellant filed the request to reopen in 2003, the revised 
version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the prior final denial included 
service treatment records and a post-service VA examination 
report that did not clearly show that the Veteran had any current 
diagnosis of a chronic low back disability at that time.  
Evidence added to the record since the prior final denial 
includes an October 2006 VA examination report (partly as 
development concerning the Veteran's thoracic scoliosis rating) 
that provides a current diagnosis of low back pain secondary to 
degenerative disc disease with facet hypertrophy.  Additionally, 
VA treatment records including one dated in September 2003 
suggest clinical findings of low back / lumbar disc disease.  
Furthermore, the Veteran's written correspondence, including in 
February 2006, raised the new contention that his low back 
disability may be cause or have been aggravated in severity by 
his service-connected thoracic scoliosis.

At the time of the prior final denial, there was no clear 
evidence of a current diagnosis of a chronic low back disability.  
The new evidence speaks directly to the unestablished factual 
contention that the Veteran has current chronic low back 
disability.  Additionally, there is a plausible contention that 
the Veteran's current low back disability has been caused or 
aggravated by his service-connected thoracic spine disability, 
which may have taken place during the years following the prior 
final denial.  This new evidence speaks to the possibility of a 
new etiology that may support his claim.  For the reasons stated 
above, the Board finds that the new evidence must be considered 
to have presented new and material evidence to the claim of 
entitlement to service connection for a low back disability.

Thus, the newly submitted evidence in this case features evidence 
reasonably indicating that the Veteran now has a diagnosed low 
back disability that may have an etiology warranting 
consideration for service connection.  The record previously 
contained no competent evidence of such a diagnosis nor 
suggestion of such an etiology; the absence of evidence 
indicating such a diagnosis or etiology appears to have been an 
essential basis for the prior final denial of the claim of 
service connection.  The Board views the new evidence as new and 
material to the Veteran's claim as it includes new information 
relating to an unestablished fact in a manner reasonably 
supportive of the claim.  The claim has therefore been reopened.  
After further development, the underlying merits of the claim 
will be considered.  There is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty to 
assist the Veteran will be addressed and remedied while on remand 
to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for low back 
disability.  To this extent, the appeal is granted, subject to 
the following remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for low 
back disability, to include chronic lumbar strain, and contends 
that his disability is related to an injury incurred during his 
military service or may be secondary to his service-connected 
thoracic scoliosis.  The Veteran also seeks an increased 
disability rating for his already service-connected thoracic 
scoliosis.

With regard to the Veteran's claim of entitlement to an increased 
disability rating for thoracic scoliosis, the Board finds that 
the record currently lacks adequate medical information to permit 
proper evaluation of the Veteran's disability rating by the 
Board.  Under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or disuse 
atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

A February 2004 VA examination report presents range of motion 
findings without adequately addressing the DeLuca factors.  The 
RO determined a need for a new VA examination, and an October 
2006 VA examination report evaluates the severity of the 
disability but without quantitative range of motion data.  The 
October 2006 VA examination report directly and repeatedly 
describes that the Veteran's range of spinal motion is impacted 
by pain, but does not provide any quantitative measure of the 
pertinent ranges of motion.  The RO again determined a need for a 
new VA examination; a March 2009 VA examination report provides 
quantitative range of motion data for the Veteran's spine, but 
does not address the essential DeLuca factors in any manner and 
does not resolve the questions concerning the impact from pain 
that was so clearly noted in the October 2006 report.

The Veteran's representative contends, in the June 2010 brief, 
that the VA examination reports of record are inadequate for 
rating purposes in this case.  For the reasons stated above, the 
Board must agree.  Therefore, a remand to obtain a complete and 
adequate VA examination report for rating purposes is required.

Under the circumstances, the Board also finds that it is most 
appropriate to remand the claim of entitlement to service 
connection for a low back disability for additional development.  
The Veteran's service treatment records document an in-service 
episode of lower back strain in March 1986.  An October 2006 VA 
examination report diagnoses the Veteran with low back pain 
secondary to degenerative disc disease with facet hypertrophy as 
well as osteophytes primarily at the L4-L5 level.  The October 
2006 VA examination report appears to address the question of any 
etiological link between current low back disability and active 
duty service; it addresses the Veteran's theory of entitlement to 
service connection on a direct basis.  However, the Veteran's 
February 2006 VA Form 9 submission clearly articulates that the 
Veteran now contends that his current low back disability may be 
linked to his service-connected thoracic scoliosis; this is a 
theory of entitlement to service connection on a secondary basis.

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due to 
the natural progress of the non-service connected disease, will 
be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.

A March 2009 VA examination report also discusses the Veteran's 
low back disability and contains a sentence stating "[h]is low 
back problem is not related to his scoliosis."  Although this 
statement may appear to pertain to the etiological question 
essential to evaluating the Veteran's theory of a secondary basis 
for service connection, this sentence appears only in the 
'medical history' section of the report and is clearly among 
details of the Veteran's account of his past history; it does not 
clearly represent any medical conclusions.  No rationale 
addressing the theory of a secondary basis for service connection 
is articulated in the report, and no conclusions about the 
etiology of the low back disability are expressed in the 
diagnostic or medical opinion sections of the report.  The Board 
notes that the March 2009 VA examination report is focused upon 
evaluating the severity of the thoracic scoliosis for rating 
purposes and does not appear to address the etiology of the 
Veteran's low back disability.

After review of the entirety of the claims file, the Board finds 
that there is currently no medical opinion of record that 
adequately and clearly addresses the question of whether the 
Veteran currently suffers from a low back disability that is 
caused or has been clinically aggravated by his service-connected 
thoracic scoliosis.  As this appeal requires remand for a new 
examination of the Veteran's service-connected back disability 
for rating purposes, and as it appears facially plausible to lay 
sensibilities that a low back disability could be caused or 
aggravated by a thoracic spine disability as the Veteran 
contends, the Board finds that these circumstances warrant 
obtaining a medical opinion addressing this essential medical 
question raised by the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements, including notice requirements 
concerning claims of service connection on a 
secondary basis.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any current low back disability.  
It is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.

With regard to any current low back 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a probability of at least 50 
percent) that the claimed disability:  a) is 
causally related to the Veteran's active duty 
service; b) is proximately due to or caused 
by the service-connected thoracic scoliosis; 
c) has been permanently aggravated by the 
service-connected thoracic scoliosis.

A detailed rationale for all opinions 
expressed should be furnished.

3.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
severity of his service-connected spine 
disability or disabilities.  This may be 
accomplished at the same examination as 
referred to in instruction number two, 
above, but a medical evaluation of the 
severity of limitation due to service-
connected spinal disability should only be 
made after the above-requested medical 
determination has been made as to the 
etiology of the Veteran's low back 
disability.

The examiner should then determine the 
severity of disability associated with any 
current chronic spinal disabilities diagnosed 
in the Veteran which are found to be 
etiologically linked to the Veteran's 
military service or linked to his thoracic 
scoliosis.  It is imperative that the claims 
file be made available to the examiner in 
connection with the examination.  All 
clinical and special test findings should be 
clearly reported, and pertinent orthopedic 
and neurological findings should be reported 
to allow for application of the rating 
criteria for disability of the spine.

The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner should 
report at what point (in degrees) that pain 
functionally limits range of motion as well 
as whether there is any other functional loss 
due to weakened movement, excess 
fatigability, or incoordination.  The 
examiner should report any specific 
information as to the frequency and duration 
of incapacitating episodes in the past 12 
months, and a description of all neurologic 
manifestations, to include, but not limited 
to, radiating pain into an extremity, and 
bowel or bladder impairment.  The examiner 
should also specifically state if ankylosis 
and muscle spasm are present.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims can be 
granted.  If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


